MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Sep 01 2020, 7:56 am
court except for the purpose of establishing                                           CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Alexander W. Robbins                                     Curtis T. Hill, Jr.
The Law Office of Alex Robbins                           Attorney General of Indiana
Bedford, Indiana
                                                         Sierra A. Murray
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Stephen H. Hoop, II,                                     September 1, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-665
        v.                                               Appeal from the Hendricks Circuit
                                                         Court
State of Indiana,                                        The Honorable Daniel F. Zielinski,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         32C01-1808-F2-17



Baker, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-665 | September 1, 2020               Page 1 of 7
[1]   Stephen Hoop II appeals his convictions for Level 2 Felony Dealing in

      Methamphetamine1 and Level 5 Felony Dealing in Marijuana.2 Hoop argues

      that he did not consent to a search of his hotel room by law enforcement

      officers, nor did he have authority to consent, and that the evidence collected

      from this search was improperly admitted. Finding no error, we affirm.


                                                     Facts
[2]   On August 28, 2018, Plainfield Police Officer Robert Pritchard, a canine

      handler, conducted a criminal patrol of the Budget Inn. While looking up

      license plate numbers of the cars in the hotel’s parking lot, he discovered that

      the driver of a pickup truck, Hoop, had recently been arrested. The hotel

      manager told Officer Pritchard that Hoop was staying in Room 206.


[3]   Officer Pritchard then deployed his canine companion, Jocko, who is trained to

      detect crack, cocaine, marijuana, methamphetamine, and heroin. Jocko alerted

      around Hoop’s truck and outside Room 206. Officer Pritchard called for

      backup, and multiple officers responded.


[4]   After the additional officers arrived, Hoop left Room 206. The officers

      approached Hoop. Hoop consented to the officers’ search of his vehicle. The

      officers did not find any illegal substances in Hoop’s truck.




      1
          Ind. Code § 35-48-4-1.1(a)(2).
      2
          Ind. Code § 35-48-4-10 (a)(2).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-665 | September 1, 2020   Page 2 of 7
[5]   Following the search of his truck, Hoop asked if he was free to leave. The

      officers said that he was, but that they would like to search Room 206 as well.

      Hoop responded, “yeah that’s fine, it’s not just my room.” Tr. Vol. II p. 82.

      He then got into his truck and drove away. Officers used a master key to gain

      access to the room. There, they found drug paraphernalia, firearms, several

      pounds of methamphetamine, several pounds of marijuana, and scales, along

      with Hoop’s belongings.


[6]   Hoop was taken to the police station, where he confessed to trafficking in drugs.

      Police also discovered incriminating text messages on his cell phone. Hoop was

      arrested. On August 29, 2018, he was charged with Level 2 felony dealing in

      methamphetamine, Level 3 felony possession of methamphetamine, Level 5

      felony dealing in marijuana, and Level 5 felony possession of a narcotic drug.

      On February 5, 2019, the state moved to add an habitual offender enhancement

      to the charges.


[7]   Hoop’s counsel moved to suppress the evidence found in Room 206, Hoop’s

      incriminating statements, and the incriminating text messages on the basis that

      the officers did not have consent to search the room. The trial court held a

      suppression hearing on August 29, 2019. At the hearing, Hoop testified that he

      told the officers that it was not his room, he did not possess a key, and that he

      could not consent to its search. Id. at 125-26. Officer Pritchard testified that

      Hoop said, “that’s fine, it’s not just my room” when asked if police could

      search Room 206. Id. at 82. Another officer testified that Hoop said, “as long

      as I can leave . . . do whatever.” Id. at 104. A third officer testified that Hoop

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-665 | September 1, 2020   Page 3 of 7
       consented to the search as long as he could leave. Id. at 117. He also testified

       that he did not remember Hoop ever saying the room was not his. Id. at 123


[8]    The trial court denied Hoop’s motion on October 17, 2019. The court found

       that “[a]ll three Officers that testified were credible. Their testimony was

       consistent.” Appellant’s App. Vol. II p. 52. In contrast, the trial court found

       that Hoop “was not credible” and that the search was “consensual.” Id.


[9]    Hoop waived his right to a jury trial, and his bench trial took place on

       December 10, 2019. The day of trial, Hoop admitted that he is an habitual

       offender. Id. at 70. At the trial, the evidence stemming from the search of

       Room 206 was admitted over Hoop’s objection. At the close of the trial, the

       trial court found Hoop guilty of dealing in methamphetamine and dealing in

       marijuana. The State dismissed the possession of marijuana charge and the

       trial court vacated the possession of methamphetamine charge due to double

       jeopardy concerns. Tr. Vol. II p. 191. The trial court sentenced him to a

       twenty-year term, which was enhanced by ten years based on the habitual

       offender finding, for an aggregate term of thirty years imprisonment. Hoop

       now appeals.


                                    Discussion and Decision
[10]   Hoop argues that the trial court erred in denying his motion to suppress

       evidence stemming from the search of Room 206. Because Hoop appeals after

       a completed trial, the issue is best characterized as a request to review the

       admission of the evidence at trial. E.g., Guilmette v. State, 14 N.E.3d 38, 40 (Ind.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-665 | September 1, 2020   Page 4 of 7
       2014). In reviewing a trial court’s ruling on the admissibility of evidence, we

       “reverse only when admission is clearly against the logic and effect of the facts

       and circumstances and the error affects a party’s substantial rights.” Id. In

       conducting our review, we consider conflicting evidence in the light most

       favorable to the trial court’s ruling, and do not reweigh evidence or re-evaluate

       witness credibility. Johnson v. State, 992 N.E.2d 955, 957 (Ind. Ct. App. 2013).

       Questions of law, like the constitutionality of a search and seizure, are subject

       to de novo review. Guilmette, 14 N.E.3d at 40.


[11]   Hoop argues that because he did not consent to the search of Room 206, nor

       did he have authority to consent, the search violated both the Fourth

       Amendment to the United States Constitution and Article I, Section 11 of the

       Indiana Constitution. The Fourth Amendment generally prohibits warrantless

       searches, subject to specific exceptions. Krise v. State, 746 N.E.2d 957, 961 (Ind.

       2001). Consent to search is one such exception. Id. Similarly, Article I,

       Section 11 forbids unreasonable searches, generally requires warrants, and

       allows valid consent as an exception to the warrant requirement. Joyner v. State,

       736 N.E.2d 232, 242 (Ind. 2000). Under both provisions, the consenting party

       must have authority to consent. Krise, 746 N.E.2d at 964.


[12]   Hoop argues that he did not consent to the search, but the record belies his

       argument. For example, Officer Pritchard testified that Hoop said, “that’s not

       just my room.” Tr. Vol. II p. 83. Another officer testified that Hoop said, “as

       long as I can leave . . . do whatever.” Id. at 104. A third officer testified that

       Hoop consented to the search as long as he could leave. Id. at 117. Hoop

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-665 | September 1, 2020   Page 5 of 7
       directs our attention to other evidence in the record, including his own assertion

       that he did not consent, but this amounts to a request that we reweigh the

       evidence and second-guess the trial court’s conclusion that the officers were

       credible but Hoop was not. We decline the request. Given this record, the trial

       court did not err by finding that Hoop consented to the search, rendering it

       reasonable under both the Fourth Amendment and Article 1, Section 11.


[13]   Hoop next argues that even if he did consent, he did not have the requisite

       actual or apparent authority to consent. Actual authority rests on showing a

       “mutual use of property” and “joint access and control for most purposes.”

       Krise, 746 N.E.2d at 967 (citing U.S. v. Matlock, 415 U.S. 164 (1974)). Apparent

       authority exists if the information available to police at the time would

       “warrant a man of reasonable caution in the belief that the consenting party had

       authority over the premises.” Id. (quoting Terry v. Ohio, 392 U.S. 1, 21-22

       (1968)). If either exists, consent to search is valid. Id.


[14]   Again, this constitutional question rests on questions of fact for which we give

       great deference to the trial court. The hotel manager told Officer Pritchard that

       Hoop was staying in Room 206. Tr. Vol. II p. 50-51. Officer Pritchard testified

       that he saw Hoop leaving Room 206. Id. at 58-59. A second officer did not

       recall Hoop ever saying the room was not his, and Officer Pritchard testified

       that Hoop said the room was not just his. Id. at 123, 83. Though they used a

       master key to access Room 206, rather than one provided by Hoop, Officer

       Pritchard testified that this is common procedure for hotel searches. Id. at 66-

       67, 88. The trial court found the officers’ testimony more credible than Hoop’s.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-665 | September 1, 2020   Page 6 of 7
       Appellant’s App. Vol. II p. 52. The trial court had sufficient facts to conclude

       that Hoop at the very least had apparent authority to consent, rendering the

       search lawful. Therefore, it was well within the trial court’s discretion to admit

       the evidence discovered pursuant to a lawful search.3


[15]   The judgment of the trial court is affirmed.


       Bailey, J., and Vaidik, J., concur.




       3
        As we resolve this case under the consent issue, we need not and will not address Hoop’s remaining
       arguments.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-665 | September 1, 2020                Page 7 of 7